Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered November 14, 2008, convicting him of criminal possession of marijuana in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was tried and convicted of criminal possession of marijuana in the first degree, which required a finding that he knowingly and unlawfully possessed in excess of 10 pounds of marijuana (see Penal Law § 221.30). The defendant’s contention that his conviction of criminal possession of marijuana in the first degree was not supported by legally sufficient evidence is unpreserved for appellate review (see People v Hawkins, 11 NY3d 484, 492 [2008]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent, review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 *829NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s remaining contentions, including those raised in his pro se supplemental brief, are without merit or the record is inadequate to permit us to review them. Dillon, J.P., Belen, Sgroi and Miller, JJ., concur.